Citation Nr: 0126823	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  00-03 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated at 10 percent disabling.

2.  Entitlement to an increased rating for status/post right 
knee meniscectomy, currently evaluated at 10 percent 
disabling.

3.  Entitlement to an increased rating for status/post left 
knee meniscectomy, currently evaluated at 10 percent 
disabling.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1974 and from February 1978 to February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the claims on appeal.

The issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for a back 
disorder will be discussed below.  The remaining issues will 
be discussed only in the REMAND section of this Board 
decision.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
back disorder by decision dated in November 1991.  The RO's 
decision represents the last final disallowance of 
entitlement to service connection for a back disorder on any 
basis.

2.  The evidence submitted since the RO's November 1991 
decision, which includes the veteran's statements, VA 
outpatient and private treatment records, a VA examination, 
and service medical records, in an attempt to reopen his 
claim for service connection, does not bear directly and 
substantially on the issue of entitlement to service 
connection for a back disorder.


CONCLUSION OF LAW

The evidence submitted subsequent to the RO's November 1991 
decision denying entitlement to service connection for a back 
disorder does not bear directly and substantially on the 
matter under consideration; therefore, it is not new and 
material and the veteran's claim has not been reopened.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156 (2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant Regulations:  The Board notes that service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2001).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(d) (2001).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Further, unappealed rating decisions are final with the 
exception that a claim may be reopened by submission of new 
and material evidence.  When a veteran seeks to reopen a 
claim, the Board must first determine whether the veteran has 
submitted new and material evidence.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  In 1998, the United States Court of 
Appeals for the Federal Circuit clarified the standard to be 
used for determining whether new and material evidence has 
been submitted.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Prior to Hodge, but interpreting the same regulation, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeal) (the Veterans 
Claims Court) found that when a veteran sought to reopen a 
claim based on new evidence, the Board first determined 
whether the additional evidence is "new" and "material."  
Second, if the Board determined that new and material 
evidence had been added to the record, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The first step of the 
Manio two-step process included determining:  (i) was the 
newly presented evidence "new" (that is, not of record at 
the time of the last final disallowance and not merely 
cumulative); (ii) was it probative of the issue at hand (that 
is, each issue which was a specified basis for the last final 
disallowance); and (iii) if it was new and probative, then, 
in light of all the evidence, was there a reasonable 
possibility that the outcome of the claim on the merits would 
be changed.  Evans v. Brown, 9 Vet. App. 273 (1996); see also 
Blackburn v. Brown, 8 Vet. App. 97 (1995); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Smith v. Derwinski, 1 Vet. 
App. 178 (1991).

Parenthetically, the Board notes that the law was recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  Under the amended regulations, if 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).  Due to the 
effective date of the amended regulation, the new standard is 
not applicable to the appellant's claim in this instance.

Factual Background:  Historically, the veteran filed an 
original claim for a "back condition" in February 1988.  By 
rating decision dated in August 1988, the RO denied the 
veteran's claim on the basis that his back complaints during 
service were acute and resolved without chronic residuals.  
He did not appeal and that decision became final one year 
later. 

In a November 1989 hearing on another issue, the veteran 
indicated an intent to reopen his claim for entitlement to 
service connection for a back condition.  By rating decision 
dated in November 1991, the RO again denied the veteran's 
claim on the basis that the outpatient treatment records were 
silent on the issue.  He did not disagree and the decision 
became final one year later.  This decision represents the 
final decision on the issue of a back disorder. 

In August 1998, the veteran filed the current claim for a 
back condition, which the RO denied by rating decision dated 
in May 2000.  The veteran filed a timely notice of 
disagreement and a statement of the case was issued followed 
by a timely substantive appeal.  This appeal is before the 
Board from the veteran's unsuccessful attempt to reopen his 
claim for entitlement to service connection for a back 
disorder.

Legal Analysis:  At the time he filed his current claim, the 
veteran submitted a CT report of the lumbar spine showing 
disc protrusion, spinal canal stenosis, but no evidence of 
significant degenerative changes.  Additional VA and private 
outpatient records subsequently associated with claims file 
show treatment for, among other things, low back pain.  
However, no treating physician is shown to have cited a 
causal relationship between the veteran's low back disorder 
and military service.  Thus, while new, this evidence is not 
material as it does not provide probative information 
concerning the etiology of the veteran's current back 
disorder.  

In addition, as part of developing the veteran's claim, he 
underwent a VA examination in June 1999.  At that time, he 
reported that he sustained a trauma to his low back in 1979 
and was treated for severe low back pain.  He indicated that 
he was hospitalized and was told he had muscle spasm and a 
contusion.  Current complaints included moderate low back 
pain associated with tightness and pain in the left leg.  
Lifting certain objects, bending, and sitting for long 
periods of time aggravated the condition.  He was on no 
medications and did not need crutches or a brace to walk.  
After a physical examination, the diagnosis was 
posterocentral disc protrusion at L3-L4.  After reviewing the 
claims file, including the service medical records, the 
examiner concluded that the veteran's current back disorder 
was not the result of the veteran's in-service back trauma.

Accordingly, while the VA examination is new, this evidence 
affirmatively concluded that there was no connection between 
the veteran's in-service back trauma and his current low back 
disorder.  The Board places significant probative weight on 
this evidence as it addresses the specific issue on appeal.  
In addition, the Board notes that there is no medical 
evidence contradicting the VA examiner's June 1999 opinion. 

In support of his claim, the veteran also submitted service 
medical records showing treatment for a complaint of pain in 
the back. The Board notes, however, that the veteran's 
service medical records were specifically considered by the 
RO in their previous decisions.  Accordingly, the Board finds 
that this evidence is duplicative of evidence previously 
considered and is, therefore, not "new" as required under 
the applicable statutory and regulatory provision.

The Board has also considered the veteran's statements that 
he injured his back during military service and continues to 
experience back pain.  Although his statements are deemed 
truthful and probative of symptomatology, they are not, in 
the absence of evidence that he has the requisite medical 
training or expertise, competent or credible evidence of a 
diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
His assertions as to such relationship are not deemed to be 
credible in light of the other objective evidence of record 
showing no relationship between in-service back trauma and 
his current back disorder.  The veteran lacks the medical 
expertise to offer an opinion as to the existence of medical 
causation of any current disability.  Id.  In the absence of 
competent, credible evidence of a medical nexus, and, as none 
of the evidence discussed above is both new and material, the 
claim for entitlement to service connection for a back 
disorder is not reopened.  38 C.F.R. § 3.156 (2001).  No 
further adjudication of this claim is warranted.  See 
Kehoskie v. Derwinski, 2 Vet. App. 31 (1991). 

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran has submitted new and material evidence to reopen 
his claim.  The preponderance of the evidence is against the 
claim.  Thus, the Board concludes that the veteran's request 
that his claim for service connection be reopened, based on 
the submission of new and material evidence, must be denied.

On a procedural note, the veteran's service representative 
requested that the claim be remanded to the RO for another VA 
examination in order to clarify the extent of the claimed 
disability and any nexus between the in-service injury and 
the veteran's low back disorder.  However, after a review of 
the evidence, the Board finds no basis on which to remand the 
issue.  Specifically, the veteran underwent a VA examination, 
and a medical opinion on the question of nexus was obtained.  
As noted above, after a VA examination and review of the 
claims file, a VA examiner addressed the issue on appeal.  
There is no indication that the VA examiner was not fully 
aware of the veteran's past medical history or that he 
misstated any relevant fact.  That the opinion was not 
favorable to the veteran is not a sufficient reason to seek 
another examination.  Accordingly, the Board finds that a 
remand for another medical opinion at this juncture would 
unnecessarily delay resolution of the veteran's claim.

Finally, in denying the veteran's claim, the Board has taken 
into consideration the recent enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, the VCAA 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the VA with respect to notification and 
the duty to assist, and superseded the decision in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which held that VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this case, the Board finds that the duty to assist and 
notification requirements of the VCAA have been fully met and 
satisfied.  There is no assertion by the veteran, or 
indication from a review of the record, that there is any 
remaining or additional evidence to be obtained for purposes 
of satisfying the duty to assist.  Further, the requirement 
to provide notice to a claimant of any information or medical 
or lay evidence that is necessary to substantiate a claim has 
been similarly satisfied.  The veteran was provided with a 
summary of the pertinent laws and regulations, and the 
application of those laws to his claim, in the statement of 
the case that was provided to him by RO.  As a consequence, 
he was made fully aware of what was required to substantiate 
his claim, but no additional evidence was thereafter 
submitted.


ORDER

New and material evidence not having been submitted, the 
claim for entitlement to service connection for a back 
disorder is not reopened and the claim is denied.


REMAND

With respect to the remaining claims, the Board finds that 
further medical development is in order.  Specifically, where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill VA's statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  See Ascherl v. Brown, 4 
Vet. App. 371 (1993).  Further, if an examination report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  See Ardison v. Brown, 6 Vet. App. 405, 
407 (1994); Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992).  In addition, the Board notes that a physical 
examination which does not describe functional loss due to 
pain is inadequate.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

In this case, the Board finds the record as it stands is 
insufficient for purposes of rendering an objectively 
supported evaluation as to the nature of the veteran's right 
and left knee disabilities and, thus, to evaluate the 
increased rating claims on appeal.  Specifically, the Board 
notes that the veteran's last VA examination with respect to 
his knee disabilities is dated in June 1997, over four years 
ago.  In view of his complaints of pain, loss of motion, the 
medical evidence received to date, the contentions advanced, 
and the posture of the case at this time, the Board finds 
that a current examination is indicated.

With respect to the claim for an increased rating for 
hemorrhoids, it is noteworthy that the veteran underwent 
hemorrhoid surgery in January 2000 but that his last VA 
rectum and anus examination was undertaken over four years 
ago, in June 1997.  Accordingly, the Board finds that a 
current hemorrhoid examination is warranted.  

As the Board has determined that new examinations are 
necessary, the veteran is hereby notified that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. § 
3.326(a) (2001).  The provisions of 38 C.F.R. § 3.655 address 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  Specifically, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  38 
C.F.R. § 3.655(a) (2001).  Subsection (b) provides that when 
a claimant fails to report for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b) (2001).

In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  Finally, the veteran is 
advised that while the case is on remand status, he is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  While it regrets the 
delay involved in remanding this case, the Board is of the 
opinion that proceeding with a decision on the merits at this 
time would not ensure full compliance with due process.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
identify all medical care providers who 
have treated him for knee and hemorrhoid 
problems.  After securing any necessary 
release, the RO should obtain records 
from all sources identified by the 
veteran and which are not already on 
file.

2.  The RO must then review the claims 
file and ensure that all notification and 
development actions required by the VCAA 
and the implementing regulations are fully 
complied with and satisfied. 

3.  Thereafter, the RO should arrange for 
the veteran to be scheduled for the 
appropriate examination to evaluate his 
left and right knee disabilities.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  Specifically, the 
examiner should address the following 
questions:

? What is the nature, extent, and 
severity of all symptomatology 
associated with the veteran's left and 
right knee disabilities, including all 
functional impairment associated 
therewith?  To this end, all indicated 
tests and studies should be performed.

? What ranges of motion for the left and 
right knees can the veteran achieve 
without pain?  Stated differently, all 
excursion of movement of the left and 
right knees should be recorded in 
number of degrees and the degrees of 
motion that are painful should be so 
designated.

? What increased functional loss is due 
to pain on use, weakness, excess 
fatigability, and/or incoordination 
due to the service-connected left and 
right knee disabilities?  
Additionally, the examiner should 
describe the frequency and severity of 
flare-ups of symptoms, if claimed.

? Does the veteran exhibit symptoms 
consistent with recurrent subluxation 
or lateral instability?

4.  The veteran should also be scheduled 
for the appropriate examination to 
evaluate his hemorrhoid disability.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  Specifically, the 
examiner should address the following 
questions:

? What is the nature, extent, and 
severity of all symptomatology 
associated with the veteran's 
hemorrhoids?

? Does the veteran exhibit symptoms 
consistent with large or thrombotic, 
irreducible hemorrhoids with excessive 
redundant tissue, evidencing frequent 
recurrences?

? Does the veteran exhibit symptoms 
consistent with persistent bleeding, 
secondary anemia, or fissures?

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing developments have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

6.  The RO should then readjudicate the 
issues on appeal.  In so doing, the RO is 
to consider all records, including those 
received in response to the actions 
requested above and those received by the 
RO since the last supplemental statement 
of the case.  In the event the benefits 
sought are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, which must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  An appropriate time 
should be allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeal

 



